DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
 

Applicant’s Amendment
Acknowledgment is made of applicant’s preliminary amendment, filed 28 February 2022.  No claims have been cancelled or added via the amendment.  Therefore, claims 1-18 remain pending in the application.  Of these, claims 1, 11 and 17 are independent.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 17 (and respective dependent claims 2-10 and 18), the prior arts of record do not disclose or suggest the combination of all the limitations in each of the claims, including: 
receive, from a connected host device, a first command to operate in the first mode; begin/ initiate, while operating in the first mode, a first programming operation configured to program a first one of the plurality of memory cells with more than one bit of information; receive, from the connected host device, a second command to switch from the first mode to the second mode; terminate the first programming operation in response to receiving the second command and without reference to a current or impending loss or reduction of power or energy (with reference to paragraph [0037] of the application); program, with a second programming operation, second and third ones of the plurality of memory cells (i.e., different from “a first one of the plurality of memory cells” recited earlier) with the more than one bit of information (i.e., the same bits of information that was being programmed into “the first one of the plurality of memory cells” recited earlier); and continue to operate in the second mode subsequent to the second programming operation.

Regarding claims 11 (and its dependent claims 12-16), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including: 
receive, from a connected host device, a first command to operate in the first mode; begin, while operating in the first mode, a first programming operation configured to program a first one of the plurality of memory cells with one bit of information, wherein the first one of the plurality of memory cells has been previously programmed with one or more additional bits of information; receive, from the connected host device, a second command to switch from the first mode to the second mode; terminate the first programming operation in response to receiving the second command and without reference to a current or impending loss or reduction of power or energy (with reference to paragraph [0037] of the application); program, with a second programming operation, a second one of the plurality of memory cells (i.e., different from “a first one of the plurality of memory cells” recited earlier) with the one bit of information (i.e., the same bit of information that was being programmed into “the first one of the plurality of memory cells” recited earlier); and continue to operate in the second mode subsequent to the second programming operation.

In one of the relevant prior art references, US 2017/0139626 A1 discloses a command to switch from an MLC mode to an SLC mode, but the command appears to be specifically related to a power loss event, thus is not without reference to a current or impending loss or reduction of power or energy. 
In another of the relevant prior art reference, US 9,530,491 B1 also discloses switching from an MLC mode to an SLC mode, but the command appears to be related to a power cycling error event, thus is not without reference to a current or impending loss or reduction of power or energy. 
Other relevant prior art references disclose a command to switch from an MLC mode to an SLC mode without reference to a current or impending loss or reduction of power or energy, but do not include the specific sequence of steps/ functions associated with the first and second programming operations as recited in the above claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824